DIXON, Chief Judge
(concurring).
I concur fully with the opinion by Senior Judge Young and write separately only to comment upon, and express my disagreement with, some of the views expressed by the dissenting judge about the effects of this opinion. This opinion does not cause the sky to fall, the earth to shake, Pandora’s Box to open, or the law of larceny to be misused. A military member violates Article 121, UCMJ, when he wrongfully takes or obtains money belonging to another with the intent to deprive the owner of it. That’s exactly what appellant did in this case.
There can be no disagreement that appellant understood what he was doing was unlawful. His denials that he had ever used the card, and contentions that he had no knowledge that the card had ever been used by anyone, are particularly telling about his intentions. It is clear that he fully intended to obtain money to which he was not entitled. And there is no doubt whatsoever that he intended to use the money which he wrongfully obtained for his own benefit. This opinion says nothing more than, on the facts of this ease, the majority has determined the findings of guilty to the offense of larceny are legally and factually sufficient. United States v. Antonelli, 35 M.J. 122 (C.M.A.1992).
In affirming this case, we reject any contention that appellant’s conduct amounted to no more than a breach of contract. It was appellant’s intent at the time he obtained the monies that makes his conduct a larceny and separates it from a mere breach of contract. The dissent’s suggestion that appellant’s conduct was no different than exceeding the credit limit on a personal credit card and that this Court would treat the two behaviors in the same way is just plain wrong. In this instance, we find appellant had no authority to obtain money from the ATM machines for purely personal purposes. Comparisons which the dissent makes to cardholders exceeding credit limits and frequency of withdrawals are totally inapposite.
I do not agree with the author of the dissenting opinion that appellant’s conviction depends upon proof of an obtaining by false pretenses. The distinctions between the common law theories of larceny were abolished when Article 121 was enacted. The words “false pretenses” simply can not be found anywhere within Article 121. While I am comfortable in affirming appellant’s conviction on an “obtaining by false pretenses” theory, I do not agree that it is the only basis for upholding his conviction. Regardless of whether false pretenses were utilized, I am convinced beyond a reasonable doubt that the taking or obtaining of the monies by appellant was wrongful and was coupled with the intent to deprive the owners of the use of the money he acquired.
The following words in the discussion of Article 121 offenses in the Manual for Courts-Martial leave no doubt appellant’s actions were sufficient to constitute larceny:
As a general rule, however, any movement of property or any exercise of dominion over it is sufficient if accompanied by the requisite intent. Thus, if an accused enticed another’s horse into the accused’s stable without touching the animal, or procured a railroad company to deliver another’s trunk by changing the check on it, or obtained the delivery of another’s goods to *742a person or place designated by the accused, or had the funds of another transferred to the accused’s bank account, the accused is guilty of larceny if other elements of the offense have been proved.
MCM, Part IV, Paragraph 46c(l)(b) (1984)
The dissenting opinion suggests that, because appellant was issued a credit card pursuant to the Diners Club Government Card Program, he could use the card in any manner he chose. That view completely ignores the sole purpose for which the card was issued. The dissent would have us hold that a card issued for use in connection with official government business may be used to obtain money for any purpose, including supplementing the holder’s income. That position has no support in law or fact. We create no bad law here. Applying the law to the facts, we find appellant violated Article 121, UCMJ, and affirm his conviction.